458 F.2d 1357
Amos A. MAES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29044 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 12, 1972.

Amos A. Maes, pro se.
Seagal V. Wheatley, U. S. Atty., John G. Truelson, Asst. U. S. Atty., San Antonio, Tex., Charles J. Carroll, Dept. of Justice, Washington, D. C., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The final judgment of the District Court is vacated and the case remanded to the District Court for expeditious reconsideration in light of the principles announced in Vaccaro v. United States, 5 Cir., 1972, 461 F.2d 626; Leary v. United States, 1969, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57; and Harrington v. United States, 5 Cir., 1971, 444 F.2d 1190.


2
Vacated and remanded.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I